Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 04/06/2022. The amendments have been entered and, accordingly, claims 1, 3, 5 and 7-8 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Stephanie Remy on 07/14/2021.
The application has been amended as follows: 
Claim 4 (canceled)
Claim 6 (canceled)

Allowable Subject Matter
Claims 1, 3, 5 and 7-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
For the record, it is noted that the interpretations under 35U.S.C. 112(f) set forth in the previous office action are maintained. The limitations are interpreted according to the corresponding structure as indicated in the previous office action.
The prior art of record does not anticipate nor render obvious the combination set forth in claims 1 and 8, and specifically does not teach or suggest “a cooling system comprising: a plurality of air intakes separately formed near seats disposed side by side inside a vehicle; a plurality of air intake fans configured to individually take in air through the plurality of air intakes; a duct provided to guide the air taken in by the plurality of air intake fans to a battery; and an intake-air controller or circuitry device configured to control a ratio of intake air flow rates in the plurality of air intake fans according to a state of a seated occupant, wherein the intake-air controller or circuitry device performs control so that an intake air flow rate in an air intake fan communicating with an air intake near an occupied seat among the seats disposed side by side is lower than an intake air flow rate in an air intake fan communicating with an air intake near an unoccupied seat among the seats disposed side by side.”
The closest prior art of record (JP 2013-147129 to Shigeyuki) discloses a cooling system comprising a plurality of air intakes separately formed near seats, an air intake fan, a duct, and a controller device configured to control a ratio of intake air flow rates in the plurality of air intake fans according to a state of a seated occupant, as claimed, but does not disclose the intake-air controller or circuitry device performing control so that an intake air flow rate in an air intake fan communicating with an air intake near an occupied seat among the seats disposed side by side is lower than an intake air flow rate in an air intake fan communicating with an air intake near an unoccupied seat among the seats disposed side by side. Shigeyuki does not need having more volume of air circulating through the intake port near the unoccupied seat as compared to the volume of air circulating through the intake port near the occupied seat since the principle of operation of Shigeyuki considers the total volume of air passing through all the intake ports and establish an upper limit and a lower limit of airflow circulating values based on a detected temperature as compared to a threshold temperature. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to perform control of the air so that an intake air flow rate in an air intake fan communicating with an air intake near an occupied seat among the seats disposed side by side is lower than an intake air flow rate in an air intake fan communicating with an air intake near an unoccupied seat among the seats disposed side by side. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1 and 8. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



	

	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763